Motion Granted; Appeal Dismissed and Memorandum Opinion filed
February 25, 2021.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-20-00859-CR
                             NO. 14-20-00860-CR
                             NO. 14-20-00861-CR


                      TODD W. ALTSCHUL, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

                  On Appeal from the 149th District Court
                           Brazoria County, Texas
               Trial Court Cause Nos. 23557, 26672, and 26673


                        MEMORANDUM OPINION

      These attempted appeals are from an order signed November 30, 2020. A
motion to voluntarily dismiss these appeals, personally signed by appellant, has
been filed with this court. See Tex. R. App. P. 42.2. Because this court has not
delivered an opinion, we grant appellant’s request.

       We dismiss the appeal.1



                                        PER CURIAM



Panel consists of Justices Wise, Zimmerer and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




1
 Appellant’s pending motions for the trial court to file findings of fact and conclusions of law
are moot.

                                                 2